Citation Nr: 1820262	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-31 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for gout of the knees and feet, claimed as secondary to pes planus.

3.  Entitlement to service connection for lupus.

4.  Entitlement to service connection for frostbite of the fingers and toes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1979 to July 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In June 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified in June 2017 that he was diagnosed as having gout in 2000 and lupus in 2003.  However, the only medical records on file are VA outpatient records dated from 2013 to 2017.  Accordingly, an attempt must be made to obtain the identified, relevant treatment records prior to 2013 that are outstanding.  38 U.S.C. § 5103A(b),(c); 38 C.F.R. § 3.159.  As far as the Veteran's claimed frostbite and pes planus disabilities, his postservice treatment history for these disabilities is currently unclear.  Consequently, an attempt must also be made to obtain any relevant postservice medical records related to these claimed disabilities.  38 U.S.C. § 5103A(b),(c); 38 C.F.R. § 3.159.

In terms of VA examinations, the record shows that the Veteran was afforded a VA examination for his claimed pes planus disability in February 2014, but he has not been afforded VA examinations for his claimed lupus, frostbite or gout.  Under the Veterans Claims Act of 2000, an examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Also, the threshold for finding a link between current disability and service is low.  Id.  In terms of current disabilities, postservice VA treatment records reflect diagnoses of lupus and gout.  In addition, a March 2018 VA treatment record shows that the Veteran was positive for Reynaud's.  As far as evidence of a link to active service, the Veteran testified that he developed frostbite of the fingers and toes while serving in the mountains of West Virginia.  He also testified that he began noticing symptoms of lupus and gout shortly after his July 1983 discharge from service.  In specific regard to lupus, he testified that he noticed two spots on his head shortly after returning home from service which he did not learn until later represented the initial stages of lupus.  He also testified that his lupus was caused by his exposure to toxins in service.  He further testified that he has experienced symptoms of these disabilities ever since service.  In light of this evidence, the Board finds that the requirements under McLendon have been satisfied and that the Veteran should be afforded VA examinations for his service connection claims for lupus, frostbite and gout.  

Also, as noted, the Veteran has already been afforded a VA examination for his claim for service connection for bilateral pes planus.  However, after reviewing any additional relevant evidence added to the record pursuant to the directives of this remand, the AOJ should conduct any additional development deemed appropriate.  This may include obtaining an addendum nexus opinion from the February 2014 VA examiner or affording the Veteran a new VA examination.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA treatment records not currently of record regarding the claimed disabilities on appeal.  For any private treatment, the Veteran should be sent the appropriate releases and those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After reviewing the additional evidence added to the record per the directive above, undertake any additional development deemed appropriate, if any, regarding the claim for service connection for pes planus.  This may include obtaining an addendum nexus opinion from the February 2014 VA examiner or affording the Veteran a new VA examination.

3.  Arrange for VA examinations to assess the nature and etiology of the pending claims for service connection for lupus, frostbite and gout.  The Veteran's record/Virtual VA and VBMS files, to include a copy of this Remand, must be made available to the examiners for review in connection with the examinations.  A notation to the effect that this review has taken place should be made in the evaluation reports.  

Verify/ provide diagnoses, as appropriate, for the Veteran's claimed disabilities involving lupus, gout, and frostbite and opine as to whether it is at least as likely as not (50 percent probability or higher ) that such diagnoses had their onset in or are etiologically related to service, to include the Veteran's assertion that his lupus is related to exposure to toxins in service.

4.  Thereafter, readjudicate the issues on appeal.  If any decision remains adverse to the Veteran, issue him a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




